HOUSTON, Justice
(dissenting).
In my opinion, the form styled “Plea of Not Guilty and Waiver of Arraignment” used in Tuscaloosa County allowed the defendant to file a plea of former jeopardy at a later date, before the trial, in compliance with Rule 15.3(a)(1), Ala.R.Crim.P. Any other interpretation of that form would mislead a defendant to his prejudice. Therefore, I would hold that the plea was timely filed, and I would address the issue of double jeopardy head-on. To do this, it would be best to grant the petition so that we could hear from all sides on this important constitutional issue. I would issue the writ of certiorari; therefore, I dissent.